No. 120,019

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                              In the Matter of the Marriage of

                                  REBECCA E. BAHLMANN,
                                        Appellee,

                                              and

                                   BRUCE F. BAHLMANN,
                                       Appellant.


                               SYLABUS BY THE COURT


1.

       We exercise unlimited review of a district court's order dismissing a motion to
modify child custody for failing to present a prima facie case of a material change of
circumstances.

2.

       A decree awarding child custody is res judicata with respect to the facts existing at
the time of the decree. But a district court may modify any prior order of custody when
the movant shows a material change of circumstances.

3.
       K.S.A. 2018 Supp. 23-3219(a) requires a party who moves to modify a child
custody order to make specific and known factual allegations either in a verified motion
or in an affidavit accompanying an unverified motion. The statute requires both sworn
testimony and specificity. The statutory requirement that a motion be supported by
affidavit or verification not only assures the court that the affiant is willing to swear to the
truthfulness of the facts stated in the motion, but also discourages unmeritorious claims.

                                               1
Matters stated on information and belief do not rise to the level of evidence but are mere
unsupported allegations. A district court should base its decision about a prima facie case
on the sworn facts in the movant's verified motion or affidavit.


4.
       When neither party requests oral argument of a motion, a district court has the
authority under Supreme Court Rule 133(c)(2)(B) (2019 Kan. S. Ct. R. 204), after
waiting the seven-day response time, to rule on that motion without a hearing.


       Appeal from Riley District Court; MERYL D. WILSON, judge. Opinion filed April 5, 2019.
Affirmed.


       Trey McGrew-Bryant, of Seaton, Seaton & Dierks, LLP, of Manhattan, for appellant.


       Kitra R. Schartz, of Morrison, Frost, Olsen, Irvine & Schartz, LLP, of Manhattan, for appellee.


Before BRUNS, P.J., SCHROEDER and GARDNER, JJ.


       GARDNER, J.: Bruce F. Bahlmann appeals the district court's dismissal of his
motion to modify child custody. He contends that the court failed to consider the facts
alleged in his motion as true and failed to give him adequate notice of a hearing on
Rebecca Bahlmann's motion to dismiss his motion. Finding no error, we affirm.


                          FACTUAL AND PROCEDURAL BACKGROUND


       When Rebecca filed for divorce from Bruce she received ex-parte temporary
orders for custody and parenting time. Bruce then filed several motions seeking to modify
the ex-parte orders. The court heard those motions, held a final hearing on the divorce
and custody matters, and then adopted Rebecca's parenting plan. After the court's written
decision, the parties remained contentious and continued to litigate custody.
                                                   2
       Two motions underlie this appeal. First, Bruce moved to modify child custody and
for custody evaluation a little over a year after the court's written decision. He claimed a
material change in circumstances warranted a change in their parenting plan and custody.
He alleged that Rebecca had become physically and emotionally abusive toward the
children since custody was last determined and that both children's grades had suffered
since the parenting plan began, making their daughter academically ineligible to
participate on the cross-country team.


       Second, Rebecca moved to dismiss Bruce's motion. Rebecca denied any material
change in circumstances and alleged it would not be in the children's best interests to live
with Bruce. She denied Bruce's allegations of physical and emotional abuse, asserted that
the children's grades had not suffered, and stated that their daughter was on the honor
roll. Rebecca also alleged that the court had heard Bruce's complaints before and that the
parties had already litigated these issues.


       The parties were set to mediate Bruce's motion, but the court sua sponte changed
the order from mediation to conciliation. This prompted the parties to file a joint motion
for mediation, and Bruce's attorney filed a notice of hearing for that motion.


       Rebecca appeared at that hearing in person with her attorney, but Bruce appeared
only through his attorney. The first issue the court addressed in the hearing, however, was
not the joint motion for mediation but Bruce's motion to modify custody and Rebecca's
motion to dismiss that motion. The court discussed Bruce's allegations and Rebecca's
responses to them, noting that Bruce's allegations lacked specific times and dates. Bruce's
attorney noted that although the motion lacked specific dates, it alleged that the changes
had occurred since the last custody determination. He asserted that the court should
consider the alleged facts in the light most favorable to Bruce. The district court
dismissed Bruce's motion, finding it failed to state facts with specificity and did not show


                                              3
a material change in circumstances. That ruling mooted the parties' joint motion for
mediation. Bruce appeals.


   DID THE DISTRICT COURT USE THE WRONG STANDARD IN EVALUATING REBECCA'S
                                   MOTION TO DISMISS?


       The district court dismissed Bruce's motion to modify child custody and motion
for custody evaluation, finding that the motion failed to state with specificity facts that
rose to the level of a material change in circumstances as required by K.S.A. 2018 Supp.
23-3218. Bruce argues that the district court erred by considering opposing allegations in
Rebecca's motion to dismiss and by failing to accept his factual allegations as true.


Our Standard of Review


       Given the district court's unique vantage point of what is often an emotionally
charged situation in child custody disputes, an appellate court generally will not overturn
such decisions unless the court abused its discretion. See Harrison v. Tauheed, 292 Kan.
663, 672, 256 P.3d 851 (2011). When a party challenges the evidence underlying the
district court's decision regarding custody, "this court reviews the evidence in a light most
favorable to the prevailing party below to determine if the court's factual findings are
supported by substantial competent evidence and whether those findings support the
court's legal conclusion." In re Marriage of Vandenberg, 43 Kan. App. 2d 697, 704, 229
P.3d 1187 (2010). This court cannot reweigh evidence, pass on witness credibility, or
redetermine questions of fact. 43 Kan. App. 2d at 705.


       Here, however, the district court did not hold an evidentiary hearing on Bruce's
motion to modify child custody and instead granted Rebecca's motion to dismiss that
motion. Bruce contends that under these circumstances, the district court and this court
on review must assume all factual allegations in Bruce's motion are true. In support of

                                              4
that proposition, however, Bruce cites only to civil cases dismissed for failure to state a
claim at the pleading stage before any evidence was presented, namely Cohen v.
Battaglia, 296 Kan. 542, 546, 293 P.3d 752 (2013); Campbell v. Husky Hogs, 292 Kan.
225, 227, 255 P.3d 1 (2011); and Halley v. Barnabe, 271 Kan. 652, 656, 24 P.3d 140
(2001).


       We have applied that pleading standard to a motion to modify child custody at
least once. See In re Marriage of Uehling, No. 116,466, 2017 WL 1369958, at * 2 (Kan.
App.) (unpublished opinion), rev. denied 306 Kan. 1318 (2017) (finding that the court's
dismissal of a motion to modify based on the pleadings and without an evidentiary
hearing was "akin to granting a motion to dismiss, which means we assume the factual
allegations contained in the motion are true").


       But we do not do so here. As we discuss below, the district court had good reason
not to assume the truth of all the factual allegations in Bruce's motion. And a motion is
not a pleading. See K.S.A. 2018 Supp. 60-207(a) (listing the only pleadings allowed); (b)
(listing requirements for motions and other papers). Bruce has not shown why we should
apply the same standard to Rebecca's motion to dismiss his posttrial motion to modify
that we apply to a pretrial motion to dismiss a pleading. We assume the factual
allegations in a motion to dismiss a pleading are true because no evidence has been
presented, the case has just begun, and generally, the only issue is the legal sufficiency of
the pleading in stating a claim upon which relief may be granted. See, e.g., Platt v.
Kansas State University, 305 Kan. 122, 126, 379 P.3d 362 (2016). Yet the procedural
posture of a motion to modify child custody is significantly different. Bruce and Rebecca
filed their pleadings long ago and then presented evidence at trial. The district court
weighed that evidence, made credibility calls, and issued a final order in the case. Bruce
later moved to modify that final order, Rebecca responded by seeking to dismiss Bruce's
motion, and the district court dismissed the motion. What happened here is more akin to
the court dismissing Bruce's posttrial motion for a new trial based on newly discovered

                                              5
evidence than it is to a court dismissing a pleading before any evidence has been
presented. See K.S.A. 2018 Supp. 60-259(g) (requiring a movant for a new trial based on
newly discovered evidence to present evidence by affidavit or by declaration under
penalty of perjury); State v. Laurel, 299 Kan. 668, 676, 325 P.3d 1154 (2014) (requiring
such a movant to show, in addition to other things, that the evidence is of such materiality
that it would be likely to produce a different result upon retrial); State v. Warren, 302
Kan. 601, 615, 356 P.3d 396 (2015) (finding the district court must assess the credibility
of the newly proffered evidence in determining whether that evidence is material).


       We exercise unlimited review in determining whether a plaintiff has presented a
prima facie case. See Becker v. Knoll, 291 Kan. 204, 206, 239 P.3d 830 (2010); In re
Marriage of Novacek, No. 118,628, 2018 WL 3320195, at *8 (Kan. App. 2018)
(unpublished opinion) (applying unlimited review in the context of whether a movant
made a prima facie case of material change of circumstances in a child custody case); In
re Marriage of Uehling, 2017 WL 1369958, at *2 (same). We apply this standard here.
Accordingly, we exercise de novo review of Bruce's motion. A prima facie showing is
one "[s]ufficient to establish a fact or raise a presumption unless disproved or rebutted;
based on what seems to be true on first examination, even though it [may] later be proved
to be untrue." Black's Law Dictionary 1382 (10th ed. 2014). Cf. Frick Farm Properties v.
Kansas Dept. of Agriculture, 289 Kan. 690, Syl. ¶ 10, 216 P.3d 170 (2009) (finding
"[p]rima facie evidence is evidence sufficient to sustain a verdict in favor of the issue it
supports, even though it may be contradicted by other evidence"). This is similar but not
identical to the pleading standard Bruce suggests.


The Statutory Requirements


       The foremost consideration in any custody determination is a placement that is in
the best interests of the child. In re Marriage of Vandenberg, 43 Kan. App. 2d at 701. A
decree awarding child custody is res judicata with respect to the facts existing at the time

                                              6
of the decree. Simmons v. Simmons, 223 Kan. 639, 642, 576 P.2d 589 (1978). Yet a
district court "may change or modify any prior order of custody, residency, visitation and
parenting time, when a material change of circumstances is shown." K.S.A 2018 Supp.
23-3218(a).


       This statute requires a party who moves a district court to modify its previous
decision on custody, residency, and parenting time, to file a motion stating


       "with specificity in the verified motion, or in an accompanying affidavit, all known
       factual allegations which constitute the basis for the change of custody or residential
       placement. If the court finds that the allegations set forth in the motion or the
       accompanying affidavit fail to establish a prima facie case, the court shall deny the
       motion. If the court finds that the motion establishes a prima facie case, the matter may
       be tried on the factual issues." K.S.A. 2018 Supp. 23-3219(a).


The statute requires both sworn testimony and specificity. Bald conclusions, mere
affirmations of belief, or suspicions are thus insufficient to make a prima facie case of a
material change in circumstances.


       The purpose of requiring verification is shown by the contents of the verification
itself: to assure the court that what is stated in the document is true. See K.S.A. 53-502(c)
(providing "'[v]erification upon oath or affirmation' means a declaration that a statement
is true made by a person upon oath or affirmation"). This serves the same purpose as an
affidavit, which is to assure the court that the affiant is willing to swear to the truthfulness
of the facts asserted. See Simpson and Selden, The Truth About Affidavits, 11 App.
Advoc. 7, 10 (1998) (noting "[t]he purpose of an affidavit is to ensure the efficient
admission of truthful evidence of personally known facts"). A statutory requirement that
a document be supported by affidavit or verification not only assures the truthfulness of
the document but also discourages claims lacking merit. See Crosby v. County of


                                                     7
Spokane, 137 Wash. 2d 296, 301, 971 P.2d 32 (1999) (regarding application for writ of
certiorari).


       By requiring that a movant file a "verified motion, or . . . an accompanying
affidavit," K.S.A. 2018 Supp. 23-3219(a) requires evidentiary proof, not merely
unsupported factual allegations:


               "In [his] petition, he not only made allegations of fact, he arguably provided
       proof of any allegations he had made because he verified his petition—meaning he swore
       an oath that the contents of the petition were 'true and correct.' This court has long held
       that a 'petition verified, positively, and not on information and belief, is, in effect, an
       affidavit.' Atchison v. Bartholow, 4 Kan. 124, 128, 1866 WL 457 (1866). And we have
       allowed the use of a verified petition as evidence as long as it was not 'verified on
       information and belief.' State, ex rel. Fatzer v. Molitor, 175 Kan. 317, 325, 263 P.2d 207
       (1953)." Sperry v. McKune, 305 Kan. 469, 488, 384 P.3d 1003 (2016).


       Matters verified on information and belief do not rise to the level of evidence but
are mere unsupported allegations.


       "A petition verified on information and belief only is not an affidavit and is not evidence
       . . . . The reasoning is simple, a witness would not be permitted from the witness stand to
       testify to a fact upon his information and belief. By the same token his affidavit on
       information and belief only will not be given the weight accorded sworn testimony."
       State, ex rel. Fatzer v. Molitor, 175 Kan. 317, 325, 263 P.2d 207 (1953) (finding a
       petition verified on information and belief an insufficient base upon which to appoint a
       receiver).


       In addition to requiring sworn testimony and specific facts, the statute requires a
showing of material change in circumstances. The party requesting the modification bears
the burden of showing a material change in circumstances. Kimbell v. Kimbell, 190 Kan.
488, 490, 376 P.2d 881 (1962). "A material change in circumstances" requires the district

                                                      8
court to consider a variety of factors and circumstances. Johnson v. Stephenson, 28 Kan.
App. 2d 275, 280, 15 P.3d 359 (2000). "[O]ur courts have not been very specific as to
what constitutes a material change in circumstances." In re Marriage of Cobb, 26 Kan.
App. 2d 388, 389, 988 P.2d 272 (1999). Nonetheless, the district court must determine
whether the facts sworn to in the motion are material, meaning that these facts have some
real bearing on the decision in the case. State v. Haygood, 308 Kan. 1387, 1392, 430 P.3d
11 (2018). And to be considered a material change in circumstances, the change must be
of a substantial and continuing nature as to make the prior custody decree unreasonable.
In re Marriage of Whipp, 265 Kan. 500, Syl. ¶ 3, 962 P.2d 1058 (1998).


      Requiring a material change in circumstances is for good reason:


              "A twofold policy underlies the material change in circumstance rule. First, a
      reasonable degree of stability in a child's important relationships contributes to the
      emotional, intellectual, and moral development of the child. Second, the court generally
      favors one-time adjudication of matters and opposes repetitive actions. Johnson v.
      Stephenson, 28 Kan. App. 2d 275, 280, 15 P.3d 359 (2000), rev. denied 271 Kan. 1036
      (2001)." In re Marriage of Lehner, No. 96,698, 2007 WL 1667115, at *8 (Kan. App.
      2007) (unpublished opinion).


Those policies are well served by K.S.A. 2018 Supp. 23-3219(a)'s requirement that a
party who seeks to change a court order of child custody must do so by specific and
known factual allegations either in a verified motion or in an affidavit accompanying an
unverified motion.


The Motion to Modify Child Custody


      With those general principles in mind, we examine Bruce's motion to modify child
custody. It was not accompanied by an affidavit but purported to be a verified motion, as
the statute permits. See K.S.A. 2018 Supp. 23-3219(a). Bruce's verification of the motion

                                                    9
swore that he had read the motion, that he "knows and understands the contents thereof,
and that the statements and allegations therein made are true."


       The first factual assertion in Bruce's motion was that the parties had entered an
agreed parenting plan. Yet that factual assertion was one the district court could not
accept as true. The district court had held an eight-hour evidentiary hearing on the matter,
which the court characterized as "highly contested." The district court's order correctly
found that the parties had fully litigated the issues of child custody and parenting time at
an all-day evidentiary hearing. After hearing the evidence, the district court adopted
Rebecca's parenting plan, making it the order of the court. A party seeking to modify
child custody based on a prior agreement of the parties incorporated into the divorce
decree does not have to show a material change of circumstances when there has never
been a prior court hearing held on child custody. See In re Marriage of Jennings, 30 Kan.
App. 2d 860, 863-64, 50 P.3d 506 (2002). Instead, in that situation, the court may modify
an agreement simply based on the best interests of the child. See 30 Kan. App. 2d at 862-
63. But that was not Bruce's situation. Because no agreed parenting plan had been
entered, Bruce bore the burden to show a material change of circumstances in addition to
the best interests of the children. Bruce's first factual statement in his motion was not
only inaccurate, it was materially so.


       Bruce's motion next alleged that since the parenting plan had been entered, a
material change in circumstances had occurred and it would be in the children's best
interests for him to have primary residential custody and for Rebecca to have limited and
supervised parenting time. This assertion is merely introductory and conclusory, and
largely repeats the legal standard necessary for such motions.


       Bruce's motion then made four assertions to show a material change in
circumstances:


                                             10
               "a)         "Upon information and belief, [Rebecca] has physically and emotionally
       abused the children since custody was last determined. The children have been slapped to
       the point their nose bled and [Rebecca] pokes, slaps, pinches, scratches, and 'fist pushes'
       the children.


               "b)         Upon information and belief, [Rebecca] berates the children in front of
       their friends. One such incident occurred at a child's track meet. [Rebecca] became upset
       that the child didn't recognize that [she] was cheering on the child from the stands during
       the race. [Rebecca] unnecessarily confronted the child in front of all of her friends at the
       conclusion of the race in a manner not in the child's best interest, but solely in the interest
       of [Rebecca]. Upon returning home an argument ensued and [Rebecca] slapped the child
       so hard that the child began to cry. When the child tried to move away from [her],
       [Rebecca] dug her nails into the child's shoulder and dragged her back towards [her.]


               "c)         Since the prior Parenting Plan, both children's grades have been greatly
       challenged and several of their grades substantially fell. When [Bruce] is exercising
       parenting time, the parties' son often forgets, or is directed, to not bring his homework
       with him. Both children have fallen behind on their school work. Daughter was declared
       academically ineligible for cross country. [Bruce] believes that [Rebecca] is not spending
       adequate time with the children on their studies and actively encourages the children not
       to do their homework with [Bruce].


       " . . . . [Bruce] is cut out of school activities due to lack of notice by [Rebecca], is not a
       part of enrollment or class selection, and has had zero say in the medical decisions related
       to the children."


       The first two factual allegations were admittedly not based on Bruce's personal
knowledge—instead they were based "upon information and belief." That portion of the
motion consists of mere allegations even though the motion itself was verified under
oath. See Aeroflex Wichita, Inc. v. Filardo, 294 Kan. 258, 276, 275 P.3d 869 (2012)
(examining a verified petition). But the statute requires the movant to set forth "all known
factual allegations which constitute the basis for the change of custody or residential
placement." K.S.A. 2018 Supp. 23-3219(a); see In re Marriage of Ziebart, No. 117,293,
                                                      11
2018 WL 1545786, at *7 (Kan. App. 2018) (unpublished opinion) (finding "K.S.A. 2016
Supp. 23-3219[a] . . . acts as a gatekeeper requiring verified facts to be alleged with
specificity and requires a court to deny the motion if it fails to allege a prima facie case
for a change of legal or residential custody"). Bruce's allegations of physical and
emotional abuse were based on information and belief and were not verified factual
assertions—they fail to meet the statutory requirement of sworn evidence.


       We have not often addressed the requisite evidentiary basis for a motion to change
child custody. But we have often addressed the necessary evidentiary basis for affidavits
in the criminal context. Affidavits are usually based on one's personal knowledge of the
facts stated in the document. But they may be based on hearsay in some circumstances.
"[W]hile [a search warrant] affidavit may be based on hearsay, there must be sufficient
affirmative allegations of fact as to an affiant's personal knowledge to provide a rational
basis upon which a magistrate can make a determination of probable cause." State v.
Hicks, 282 Kan. 599, 614, 147 P.3d 1076 (2006).


       Those requirements, of course, do not apply here. But the underlying rationale is
the same. If a verified motion or an affidavit in support of a change of custody motion is
based on hearsay, such as a statement made by one's child, it must contain sufficient
affirmative allegations of fact about the movant's personal knowledge to provide a
rational basis on which the district court can determine whether the movant has met the
statutory requirements. The district court cannot be faulted for considering in its prima
facie determination the movant's admitted lack of personal knowledge of the facts
alleged.


       But even if Bruce's factual allegations had been sufficiently sworn and based on
his personal knowledge, his motion would still not have met the statutory standard. His
allegations of Rebecca's physical and emotional abuse were substantial and perhaps
continuing, but they were not specific as to time, place, or other circumstances. The same

                                              12
is true for Bruce's allegation that Rebecca berates the children in front of their friends.
These are conclusory assertions or opinions which the court must disregard. Only the
sworn facts of a verified motion, as distinguished from mere conclusory allegations, must
be accepted as true. See Aeroflex, 294 Kan. at 278 (examining verified petition and
affidavits in reviewing whether a plaintiff had made a prima facie showing that the
defendant had committed a tortious act in Kansas). And Bruce's allegation about the track
meet incident, even if specific and substantial, was about a one-time event, not of a
continuing nature. Declining grades, although concerning to parents, can be due to many
causes. Bruce's allegations about grades and homework issues are not sufficiently
substantial or specific to warrant a hearing on a motion to modify child custody.


       But even if Bruce's facts were properly sworn and specific enough, Bruce failed to
show they constituted a material change in circumstances. The district court found, to the
contrary, that some or all the issues Bruce alleged in his motion had been previously
litigated, saying it was "unable to determine whether any of these allegations raised in the
motion took place before the hearing." It specifically noted Bruce's "whole deal of notice
at the school," "issues of abuse," and "issues of school," were among the many issues the
parties had litigated during the prior evidentiary hearing. Bruce does not dispute that
finding on appeal. Bruce cannot meet his burden of establishing a prima facie case with
the same evidence the trial court previously considered and rejected.


       Before concluding that Bruce had failed to state the facts with specificity, the
district court noted that Rebecca denied the abuse and said their daughter was on the
honor roll. It stated: "You can't be on the honor roll and be declared academically
ineligible." Bruce argues that this comment, among others, shows that the district court
did not accept the allegations in his motion as true but relied on Rebecca's motion and
weighed the competing factual allegations in her favor. We agree that the district court
erred in this respect and should have based its decision about a prima facie case solely on
the sworn facts in Bruce's verified motion. See K.S.A. 2018 Supp. 23-3219(a) ("If the

                                              13
court finds that the allegations set forth in the motion or the accompanying affidavit fail
to establish a prima facie case, the court shall deny the motion. If the court finds that the
motion establishes a prima facie case, the matter may be tried on factual issues."
[Emphasis added.]).


       But we find no reversible error. Our review is de novo. Having reviewed the
motion ourselves, we find that even if we consider only Bruce's motion and consider all
its sworn facts as true, the factual assertions fail to make a prima facie case of a material
change in circumstances as required by K.S.A. 2018 Supp. 23-3219(a). Because Bruce
failed to make a prima facie case, the district court did not need to conduct an evidentiary
hearing. See K.S.A. 2018 Supp. 23-3219(a). Thus, no reversible error has been shown.


     DID THE DISTRICT COURT ERR BY HEARING THE MOTION TO DISMISS WITHOUT
                           PROVIDING NOTICE TO THE PARTIES?


       Bruce next contends that the district court committed reversible error by
dismissing his motion to modify child custody at a hearing which noticed only the parties'
joint motion for mediation and at which he was not present. This, he contends, violated
his right to due process. Rebecca responds that Bruce did not raise the issue of improper
notice at the time of the hearing and that under the circumstances, no hearing or notice of
hearing on his motion was necessary.


       This matter is governed by our statutes and court rules. Bruce relies on K.S.A.
2018 Supp. 60-206(c)(1), which generally provides that a written motion and notice of
the hearing must be served at least seven days before the time specified for the hearing.
But Kansas Supreme Court Rule 133(c) (2019 Kan. S. Ct. R. 204) specifies that when
neither party requests oral argument, the court may either set the matter for hearing or
rule on the motion without a hearing and communicate the ruling to the parties. That is
what happened here.

                                              14
       "(c) Oral Argument. The following rules govern oral argument and rulings on motions.
               (1) When Oral Argument is Requested. A party may request oral argument—
       either in the motion or in a response filed by the adverse party under subsection (b). The
       court must grant a timely request for oral argument unless it states in the ruling or by
       separate communication that oral argument would not aid the court materially.
               (2) When Oral Argument is Not Requested. If no party requests oral argument,
       the court may:
               (A) set the matter for hearing; or
               (B) rule on the motion immediately and communicate the ruling to the parties."
       Rule 133 (c) (2019 Kan. S. Ct. R. 205).


       Neither party requested oral argument of either Bruce's motion to modify child
custody or of Rebecca's motion to dismiss, so the district court had the authority under
Supreme Court Rule 133(c)(2)(B), after waiting the seven-day response time, to rule on
both motions without any hearing. It did so.


       The district court addressed the motion to dismiss during a hearing that had been
noticed for the parties' joint motion for mediation. This is not ideal but neither is it
reversible error. The district court did not need to notice a hearing because it had the
power to rule on Bruce's or Rebecca's motion immediately and to communicate the ruling
to the parties. Because dismissal of Bruce's motion to modify was warranted, no need to
mediate that motion existed. Bruce was not prejudiced because the district court had no
duty to hold a hearing either on his motion to modify or on Rebecca's motion to dismiss,
and Bruce had ample opportunity to request a hearing on both or either motion yet chose
not to do so. Under these circumstances, where the district court complied with both the
statute and Supreme Court Rule 133(c)(2)(B), no due process violation has been shown.


       Affirmed.



                                                    15